Citation Nr: 0727336	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a lung 
disorder as secondary to radiation or asbestos exposure, and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in June 2007; at 
such time the Board granted a motion to advance the 
appellant's case on the docket.  A transcript of the June 
2007 hearing is associated with the claims folder.

The Board observes that the issue certified for appeal is 
whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
as secondary to radiation or asbestos exposure.  However, a 
review of the claims folder reveals that the veteran 
originally filed a claim for service connection for a "lung 
condition" as secondary to asbestos and radiation exposure.  
Thus, the issue on appeal has been recharacterized to reflect 
the more generalized nature of the veteran's claim.


FINDINGS OF FACT

1.  VA properly notified the veteran of a December 1997 RO 
rating decision that denied the veteran's claims of 
entitlement to service connection for COPD (claimed as a lung 
condition) and emphysema (claimed as breathing problems) as a 
result of exposure to ionizing radiation and asbestos; 
however, the veteran did not perfect an appeal of this rating 
decision.

2.  Evidence associated with the claims file after the RO's 
last final denial in December 1997 is new evidence, and when 
considered with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the previously disallowed claim for a 
lung disorder as secondary to radiation and asbestos 
exposure.

3.  The veteran served as a machinist mate in the U.S. Navy, 
where he was exposed to asbestos.

4.  The competent evidence indicates that the veteran has a 
pleural-based disease manifested by pleural calcifications 
that is at least as likely as not related to his in-service 
asbestos exposure.  The competent evidence does not 
demonstrate that the veteran's COPD or emphysema is related 
to service, including as secondary to asbestos or radiation 
exposure.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a lung 
disorder as secondary to radiation and asbestos exposure is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran's pleural-based disease manifested by pleural 
calcifications was incurred in his active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

I. New and Material Evidence

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a December 1997 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, a December 1997 letter from the Defense 
Special Weapons Agency (DSWA) indicating that the veteran was 
present at Operation CROSSROADS in 1946, a history of the 
U.S.S. George Clymer during Operation CROSSROADS, the 
veteran's Navy personnel records, April 1996 statements from 
the veteran regarding his asbestos and radiation exposure, 
and an April 1996 VA examination report.  The December 1997 
rating decision notes that the evidence fails to establish a 
link between the veteran's diagnosed COPD and service, 
including radiation exposure.  Similarly, the veteran has not 
presented evidence of a link between a current lung defect 
and asbestos exposure.  The veteran did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

The RO denied the veteran's request to reopen his claim in a 
June 2003 rating decision, citing that new and material 
evidence had not been submitted.  The RO appeared to reopen 
the veteran's claim in an October 2005 supplemental statement 
of the case; however, the underlying claim of service 
connection was denied.  Although the RO reopened the 
veteran's claim based on a finding that new and material 
evidence had been submitted, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Records received since the December 1997 rating decision 
include the following: more statements from the veteran, 
duplicate statements and documents regarding his asbestos and 
radiation exposure, VA treatment records dated from December 
1999 through May 2005, a copy of the veteran's DD-214 
indicating his assignment as a machinist's mate, third class, 
an undated article regarding the Navy and asbestos exposure, 
a September 2005 VA examination report, and testimony from a 
June 2006 Board hearing.

Pertinent to this appeal, the veteran submitted VA medical 
records which document a diagnosis of COPD/asbestosis.  See 
VA medical record dated March 2000.  Also of record are 
December 1999, April 2001, and March 2004 chest X-ray reports 
which indicate that the veteran's lungs demonstrate pleural 
calcifications consistent with asbestosis.  Finally, a 
September 2005 VA examination report states that although 
there is no insufficient evidence to support a diagnosis of 
asbestosis, the veteran has a pleural-based disease 
demonstrated by pleural calcifications that is at least as 
likely as not related to his in-service asbestos exposure.  

On review of the record, the Board finds that the additional 
evidence received, with the exception of the many statements 
and documents recounting the veteran's asbestos and radiation 
exposure, is new, as it was not previously of record.  
Moreover, the above medical evidence, including the chest X-
rays and the September 2005 VA examination report, suggests 
that the veteran has a lung disorder secondary to asbestos 
exposure.  Thus, this evidence, when presumed credible, bears 
directly on the bases for the previous denial of his claim on 
appeal (i.e., the matter at hand).  Such evidence is also so 
significant that it must be considered in order to fairly 
decide the merits of the claims and is therefore deemed 
material.  The veteran's claim may be reopened.

II. Service Connection

The veteran contends that while serving in the U.S. Navy, his 
duties as machinist's mate required him to be in the engine 
room of the ship.  He reported that one of his main duties 
was to repair steam/water pipes, and that such work involved 
removing the asbestos-laced insulation from the pipes to 
complete the repair, and then mixing plaster, asbestos, and 
water to create new insulation for the repaired pipe.  He 
testified at the June 2006 Board hearing that he mixed this 
solution with his bare hands and did not wear any type of 
breathing mask while doing it.  The veteran contends that his 
current pulmonary disorders are a result of this exposure to 
asbestos, and thus he is entitled to service connection.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, 21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA's M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 
31, 1997).  An asbestos-related disease can develop from 
brief exposure to asbestos.  Id.

In this case, naval personnel records confirm that the 
veteran served on board the U.S.S. Wiltsie from January 1947 
to September 1949 and that his military occupational 
specialty (MOS) was machinist mate.  The VA has recognized 
that several million people employed in U.S. shipyards and 
U.S. Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  See Department of 
Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1998).  The Court has held that a veteran 
is competent to testify as to the facts of his asbestos 
exposure and it is up to the Board to weigh the credibility 
of that testimony.  See McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  Based on the facts of this case, the Board finds 
the veteran's allegations regarding his asbestos exposure to 
be credible and consistent with the conditions of his naval 
service.  Thus, the question for the Board remains whether he 
has a current disability that has been medically linked to 
this exposure. 

The current medical evidence shows diagnoses of COPD and 
emphysema.  The September 2005 VA examination report also 
states that the veteran's chest X-ray findings since 1999 are 
consistent with a pleural-based disease.  VA medical records 
note a diagnosis of possible asbestosis; however, as 
discussed in the September 2005 VA examination report, the 
veteran's pulmonary function tests are not indicative of 
abnormalities seen in asbestosis patients given the lack of 
evidence of reduced diffusion capacity or lung volume.  
Therefore, the examiner concluded that there was no evidence 
of asbestosis or pulmonary parenchymal disease.  This 
conclusion is consistent with a March 2004 chest X-ray report 
which notes that there is no finding other than pleural 
thickening to suggest the presence of asbestosis.

Following a careful review of the veteran's claims folder, to 
include the veteran's medical history and personal statements 
regarding asbestos exposure, the September 2005 VA examiner 
concluded that the veteran has a pleural-based disease 
manifested by pleural calcifications that is at least as 
likely as not due to in-service asbestos exposure.  As such, 
the Board finds that service connection is warranted for a 
pleural-based disease.  

However, despite finding that the veteran is entitled to 
service connection for a pleural-based disease, the Board 
concludes that the competent evidence of record does not 
support a finding in favor of service connection for COPD or 
emphysema.  In this regard, there is no evidence of record, 
other than the veteran's own statements, linking either COPD 
or emphysema to service, to include asbestos or radiation 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(the veteran as a layperson is not competent to provide 
evidence regarding diagnosis or etiology).  

The veteran's service medical records are silent for any 
diagnosis or treatment for COPD or emphysema, and it appears 
that he was not diagnosed with either disease until many 
years after service.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc)(the Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue).  Moreover, the 
record is absent any etiological opinion linking emphysema to 
service, including asbestos exposure, and the September 2005 
VA examiner provided an opinion based on a through 
examination with diagnostic testing and a review of the 
claims folder that the veteran's COPD with moderate airflow 
obstruction is not due to asbestos exposure or the veteran's 
pleural-based disease.  

The Board observes that the veteran indicated in a July 2003 
written statement that he no longer wished to pursue his 
claim based on a theory of exposure to ionizing radiation.  
Nevertheless, the Board has considered it, and finds that the 
competent evidence also does not support service connection 
for COPD or emphysema based on such theory.  Under 38 C.F.R. 
§ 3.311(b)(5) (2006), if a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 to July 1946, or other 
activities as claimed; subsequently developed a radiogenic 
disease within the requisite time period after exposure, the 
veteran is afforded the benefit of the special development 
procedures in § 3.311(a).  The evidence of record confirms 
the veteran's exposure to ionizing radiation during 
atmospheric testing of nuclear weapons.  Unfortunately, 
neither COPD nor emphysema are diseases entitled to 
presumptive service connection under 38 C.F.R. § 3.311.  
Service connection may still be warranted if the evidence 
indicates that either disease is due to radiation exposure 
and/or some other in-service event.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed.Cir.1994).  However, there is no 
competent evidence of record which indicates any connection 
between COPD or emphysema and ionizing radiation.  Thus, a 
preponderance of the evidence is against granting service 
connection for COPD or emphysema based on a theory of 
radiation exposure.  

In sum, the Board finds that the competent evidence 
demonstrates that the veteran has a pleural-based disease 
manifested by pleural calcifications that is related to his 
exposure to asbestos in service.  Therefore, service 
connection is warranted for this disease.  


ORDER

Entitlement to service connection for a pleural-based disease 
manifested by pleural calcifications is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


